Case 1:20-cr-O0660-ALC Document 136 Filed 04/22/21 Page 1of3

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: Ge 22-2p
UNITED STATES OF AMERICA, : NO. 20-CR-00660 (ALC)
: ORDER APPOINTING JULIE
v. : DEALMEIDA AS
: COORDINATING
ABDURAMAN ISENI, et al., : DISCOVERY ATTORNEY

Defendants.

 

It is hereby ORDERED that Julie de Almeida is appointed as Coordinating

Discovery Attorney for court-appointed defense counsel.

The Coordinating Discovery Attorney shall oversee any discovery issues that are

common to all of the defendants. Her responsibilities will include:

O

Managing and, unless otherwise agreed upon with the Government, distributing
global discovery produced by the Government and relevant third party
information common to all defendants;

Assessing the amount and type of case data to determine what types of
technology should be evaluated and used so that duplicative costs are avoided
and the most efficient and cost-effective methods are identified;

Acting as a liaison with federal prosecutors to ensure the timely and effective
exchange of global discovery;

Identifying, evaluating, and engaging third-party vendors and other litigation
support services;

Assessing and further identifying any additional vendor support that may be
required—including copying, scanning, forensic imaging, data processing, data
hosting, trial presentation, and other technology depending on the nature of the
case;

 
Case 1:20-cr-O0660-ALC Document 136 Filed 04/22/21 Page 2 of 3

O Identifying any additional human resources that may be needed by the
individual parties for the organization and substantive review of information;
and

QO Providing technological training and support services to the defense teams as a
group and individually.

Therefore, the Coordinating Discovery Attorney shall assess the most effective and

cost-efficient manner to organize the global discovery with input from defense counsel.

Discovery issues specific to any particular defendant shall be addressed by defense
counsel directly with the Government and not through the Coordinating Discovery
Attorney. The Coordinating Discovery Attorney’s duties do not include providing
additional representation services and therefore will not be establishing an attorney-client
relationship with any of the defendants.

The Government shall provide global discovery to the Coordinating Discovery
Attorney unless otherwise agreed. To avoid delay in providing global discovery to defense
counsel, any additional global discovery not already produced shall be provided directly to
the Coordinating Discovery Attorney, who shall duplicate and distribute the global
discovery to all defense counsel. The Government shall work with the Coordinating
Discovery Attorney to provide global discovery in a timely manner,

The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
outside services and shall monitor all vendor invoices for these services including
confirming the work was previously agreed to be performed. However, her time and the

time spent by her staff will be paid by the Administrative Office of the U.S. Courts, Defender

 
Case 1:20-cr-O0660-ALC Document 136 Filed 04/22/21 Page 3 of 3

Services Office. All petitions for outside services shall include a basis for the requested

funds and a determination that the costs of the services are reasonable.

DATED thifYbaay of April, 2021. (Abe | o

Andrew L. Carter Jr.
United States District Judge |

 
